[Cite as Keller v. Keller, 2022-Ohio-4098.]


                              IN THE COURT OF APPEALS OF OHIO

                                    TENTH APPELLATE DISTRICT

Melissa Keller (n.k.a. Miller),                     :

                 Plaintiff-Appellee,                :
                                                                     No. 22AP-11
v.                                                  :            (C.P.C. No. 15DR-3326)

Brandon Keller,                                     :           (REGULAR CALENDAR)

                 Defendant-Appellant.               :



                                              D E C I S I O N

                                   Rendered on November 17, 2022


                 On brief: Ryan Legal Group and Corrine N. Ryan, for
                 appellee. Argued: Corinne N. Ryan.

                 On brief: Trolinger Law Offices, LLC and Michelle J. Meis,
                 for appellant. Argued: Michelle J. Meis.

                  APPEAL from the Franklin County Court of Common Pleas,
                              Division of Domestic Relations

BEATTY BLUNT, J.

        {¶ 1} Defendant-appellant, Brandon Keller ("Brandon"), appeals the December 6,
2021 judgment entry of the Franklin County Court of Common Pleas, Division of Domestic
Relations, overruling his objections to the July 1, 2021 magistrate's decision in this case.
That decision sustained in part Brandon's motion to modify shared parenting plan and also
sustained plaintiff-appellee, Melissa Keller's ("Melissa"), motion to modify child support.
        {¶ 2} The facts and procedures below are not in dispute. The parties were divorced
in an agreed judgment on June 28, 2017 and have two minor children: A.K. (d.o.b.
December 5, 2007) and H.K. (d.o.b. December 15, 2011). As part of their divorce, the parties
agreed to and the court adopted a shared parenting plan. Brandon was the named parent
for school placement purposes, his child support obligation was deviated down to $0.00
per month, and both Brandon and Melissa were granted liberal parenting time.
No. 22AP-11                                                                                2


       {¶ 3} When the divorce was granted, Brandon lived in Gahanna and Melissa lived
in Pickerington. But in January 2018, Brandon's employer closed, and he lost his job. He
attempted to find employment in Franklin County but was unable to do so, and as a result
in August 2018 he took a job at Walnut Hills High School in Cincinnati, Ohio and moved to
Hamilton County. Also during 2018, Melissa remarried and moved to Canal Winchester,
Ohio. On November 8, 2018, an agreed judgment entry was filed redesignating Melissa as
the named parent for school placement. Both children have attended school in Canal
Winchester since the start of the 2018-2019 school year.
       {¶ 4} Brandon filed a motion to modify the shared parenting plan on February 27,
2020, shortly before both children began remote schooling resulting from the COVID-19
pandemic. He sought to be redesignated the named parent for school placement purposes.
Melissa filed her motion to modify child support on August 21, 2000. Neither party sought
to terminate shared parenting.
       {¶ 5} Magistrate Elliot conducted a three-day trial and issued a decision on July 1,
2021, in which he determined that: (1) it was in the best interest of the minor children that
Melissa remain the named parent for school placement; (2) it was in the best interest of the
minor children that Brandon should exercise parenting time in accordance with Franklin
County Loc.R. 27.1 Option D (for parents traveling under 90 miles one way) with the
exception that Brandon's Wednesday evening parenting time would be exercised in the
Central Ohio area, and also that summer parenting time would follow a two week/one week
rotation in Brandon's favor; (3) it was in the best interest of the children to alternate
weekends between Melissa and Brandon; and (4) no deviation in child support was
warranted, and therefore Brandon would be responsible for child support in the amount of
$1,003.29 per month plus processing and $46.85 per month cash medical support plus
processing. Brandon filed timely objections, arguing that the magistrate erred by
improperly considering the factors outlined in R.C. 3109.051(D) in regards to parenting
time, by not adopting the recommendation of Guardian Ad Litem ("GAL") to appoint him
as the school placement parent for the 2022-2023 school year, by awarding him less
parenting time contrary to the best interest of the children, and by declining to deviate his
child support obligation downward.
       {¶ 6} The trial court examined and overruled each of Brandon's four objections:
No. 22AP-11                                                                         3


              [I.] Defendant's first objection, however, fails in that even
              removing the O.R.C. §3109.051(D) factors does not equalize
              the factors as Defendant claims. Even if the Court ignores the
              similarity between the factors in O.R.C. §3109.051(D) and
              O.R.C. §3109.04(F)(1), the latter factors alone would give
              ample support for the Magistrate's Decision. Ultimately, the
              Court agrees with the Magistrate that the factors under O.R.C.
              §3109.04(F)(1) and the best interest of the children compel the
              issuance of a shared parenting plan with Mother as residential
              parent for school placement purposes and for a parenting time
              schedule as modified by the Magistrate. Thus, Defendant's first
              and third objections are overruled.

              [II.] Defendant's second objection fails for a similar reason.
              Defendant is correct that the recommendation of the Guardian
              Ad Litem is specifically articulated as a factor to consider under
              O.R.C. §3109.04(F)(2)(e). But it is one factor of several. The
              Magistrate carefully considered the other relevant factors. As
              the Magistrate said, "[i]n a vacuum, where academic
              opportunity was the only factor, [Defendant] would have a
              strong case to be named school placement parent." Decision,
              page 14. But the other evidence and other factors, when
              considered, pointed to keeping Plaintiff as the school
              placement parent. "The children are thriving in their current
              schools and home environment. Both children are doing well
              academically and socially. Both children are close to their
              stepbrother, Tucker. Both children have many friends in Canal
              Winchester and are involved in activities in Canal Winchester."
              Id. The Court finds no error in this analysis. Defendant's
              second objection is overruled.

              [III.] Similarly, the Court finds no error in the Magistrate's
              Decision regarding child support. The Magistrate correctly
              found a substantial change in circumstance to require a
              modification of the child support amount. The Magistrate,
              again, correctly found there was insufficient evidence to
              support a deviation of the child support amount. That
              conclusion is amply supported by the evidence. Defendant's
              fourth objection is overruled.

(Dec. 6, 2021 Jgmt. Entry at 4.) Brandon timely appealed, and has restated each of his
objections to the magistrate's decision as assignments of error for this Court's
consideration:
              First Assignment of Error: The trial court erred as a matter
              of law in applying the factors outlined in R.C. 3109.051(D) as
              said factors are inapplicable in instances of shared parenting.
No. 22AP-11                                                                                  4


              Second Assignment of Error: The trial court erred and
              abused its discretion by not adopting the recommendation of
              the Guardian Ad Litem to designate father as school placement
              parent as such order was not in the best interests of the minor
              children.

              Third Assignment of Error: The trial court erred and
              abused its discretion by awarding father less parenting time as
              such order was not in the best interests of the minor children.

              Fourth Assignment of Error: The trial court erred and
              abused its discretion by failing to deviate father's child support
              obligation.

In general, this court reviews the issues on appeal of a domestic relations case for abuse of
discretion. See, e.g., Blakemore v. Blakemore, 5 Ohio St.3d 217 (1983). See also Booth v.
Booth, 44 Ohio St.3d 142, 144 (1989) (holding that allocation of parental rights and
responsibilities is appropriately viewed under an abuse of discretion standard).
       {¶ 7} In his first assignment of error, Brandon argues that in Bratz v. Bratz, 85
Ohio St.3d 40, 44 (1999), the Supreme Court of Ohio held "modification of [parenting time]
rights is governed by R.C. 3109.051, and that the specific rules for determining when a court
may modify a custody decree as set forth in R.C. 3109.04 are not equally applicable to
modification of [parenting time] rights." He argues that the magistrate used both sets of
factors in reaching the decision to modify the shared parenting decree, and that although
the trial court "agree[d] with [Brandon] that the factors outlined in O.R.C. §3109.051(D)
are not applicable to this situation," it nevertheless overruled his objection to the decision.
(Dec. 6, 2021 Jgmt. Entry at 3.)
       {¶ 8} For this reason, Brandon asserts that his first assignment of error should be
reviewed de novo rather than for an abuse of discretion. He contends that in making its
determinations that the trial court must follow statutory guidelines and procedures, that
the court made findings under the wrong statute that affected its judgment in the allocation
of parenting time under the shared parenting plan, which he contends is a pure error of law
reviewed de novo. See Picciano v. Lowers, 4th Dist. No. 08CA38, 2009-Ohio-3780, ¶ 19,
citing Sanders–Bechtol v. Bechtol, 3d. Dist. No. 5-08-08, 2009-Ohio-186, ¶ 10 ("Although
the trial court found that R.C. 3109.04(E)(2)(b) applied, that determination is not
controlling. Rather, the question of which statutory standard applies is a question of law
No. 22AP-11                                                                                   5


that we review de novo."). He argues that under a de novo standard of review, his objection
to the magistrate's decision should have been sustained.
       {¶ 9} We agree with both Brandon and the trial court that under Bratz, R.C.
3109.051(D) does not apply to this case. But it is worth noting that the trial court also
concluded that "[e]ven if the Court ignores the similarity between the factors in O.R.C.
§3109.051(D) and O.R.C. §3109.04(F)(1), the latter factors alone would give ample support
for the Magistrate's Decision." (Dec. 6, 2021 Jgmt. Entry at 4.) It is this conclusion that we
review de novo.
       {¶ 10} Initially, it is worth observing that under the plain language of R.C.
3109.04(F), "[i]n determining the best interest of a child pursuant to this section, whether
on an original decree allocating parental rights and responsibilities for the care of children
or a modification of a decree allocating those rights and responsibilities, the court shall
consider all relevant factors, including, but not limited to [the statutory factors set forth in
this subsection.]." (Emphasis added.) R.C. 3109.04(F). Accordingly, to prevail on this
assignment of error, it must be shown that the magistrate's consideration of the R.C.
3109.051(D) was improper because those factors were not relevant to the trial court's
decision.
       {¶ 11} On review, we observe that for most of the factors under R.C. 3109.051(D),
the magistrate did not conduct a separate analysis, but simply referred to "the above
findings and discussion related to R.C. §3109.04." (Mag's Decision at 11-13.) (addressing
factors under R.C. 3109.051(D)(1), (2), (5), (6), (9), (10), (13), and (14)). For other factors,
the magistrate simply recapitulated undisputed facts about the case. See id. (addressing
factors under R.C. 3109.051(D)(4), (7), (8), and (15), and stating findings regarding the ages
of the minor children, that neither child had any health or safety concerns, that the children
were close to their stepbrother but that their stepbrother does not reside with them, and a
general reference to the magistrate's findings of fact). And, the magistrate observed that
most of the remaining factors were "not applicable to this case." See id. (addressing factors
under R.C. 3109.051(D)(12) and (15)).
       {¶ 12} The only factor under R.C. 3109.051(D) that received any significant
attention from the magistrate was (D)(3), regarding "[t]he child's and parents' available
time, including, but not limited to, each parent's employment schedule, the child's school
No. 22AP-11                                                                                6


schedule, and the child's and parents' holiday and vacation schedule." With respect to that
specific factor, the magistrate found:
              Father is a teacher at Walnut Hills High School. Father's work
              hours would be similar to [A.K]'s school schedule. Father may
              require minimal before or after school care for [H.K.],
              depending on his class schedule.

              Mother has some flexibility in her employment hours. She
              worked partly from home during COVID. Mother gets home
              from work between 3:30 and 4:00 p.m., around the time [H.K.]
              gets off the bus. Mother does not need childcare.

              Father has a group of friends in Columbus with whom he
              regularly gets together to play Dungeons and Dragons. The
              group typically meets twice per week. The group meets at a
              restaurant on Tuesday evenings. The children occasionally
              attend this session with Father. The group also meets on
              Sundays for four to five hours (this meeting has been virtual
              during COVID). The children are often with Father during the
              weekend session. Prior to COVID, the weekend session was in-
              person in Westerville, Ohio.

Id. at 11. We conclude that the magistrate's notice of the facts here did not prejudice
Brandon in any way, as these same facts could have been presented and considered by the
magistrate under R.C. 3109.04(F). Moreover, although the R.C. 3109.051(D) factors are
not controlling in shared parenting cases under R.C. 3109.04 pursuant to Bratz, we
conclude that it was both acceptable and appropriate for the magistrate to observe both that
Brandon might require limited child care and he spends a significant but specific amount
of time in Columbus while still living in Cincinnati. We do not believe that it was error for
the trial court to evaluate these relevant considerations. And based on the totality of the
magistrate's factfinding, we reach the same conclusion as the trial court regarding
modification of the shared parenting decree. Accordingly, Brandon's first assignment of
error is overruled.
       {¶ 13} In his second assignment of error, Brandon argues that the magistrate erred
by not adopting the recommendation of the GAL for placement. The GAL recommended
that Melissa remain the school placement parent through the end of the 2021-2022 school
year, but that Brandon should become the school placement parent beginning in the 2022-
2023 school year—largely because of Walnut Hills High School's academic prestige. The
No. 22AP-11                                                                                     7


GAL suggested that maintaining the current placement until the 2022-2023 school year
would allow H.K. more time to grow socially and obtain more self-confidence, but would
still allow A.K. to begin high school at Walnut Hills as a freshman.
       {¶ 14} Despite the GAL's recommendation, the magistrate determined that while
the academic opportunity presented by Walnut Hills "is the strongest evidence in favor of
naming [Brandon] as school placement parent," the decision could not be made "[i]n a
vacuum, where academic opportunity was the only factor." The magistrate concluded that
both children were "thriving" in their current schools and home environment, both were
doing well academically and socially, that both children were close to their stepbrother, and
that both children have many friends and are involved in activities in Canal Winchester. It
accordingly rejected the GAL's recommendation and maintained the children's school
placement, a decision with which the trial court agreed. See Jgmt. Entry at 4 (quoting Mag's
Decision at 14.).
       {¶ 15} On appeal to this court, Brandon simply contends that the academic benefits
of Walnut Hills High School greatly outweigh those of the children's current school district.
But even assuming that claim is correct, the magistrate's conclusion is demonstrably based
in its careful consideration of all the facts relevant to the children's best interests for school
placement. The trial court's concurrence in the magistrate's conclusion and overruling of
Brandon's objection are not an abuse of its discretion.
       {¶ 16} In his third assignment of error, Brandon contends that the trial court abused
its discretion by awarding him less parenting time than he was currently exercising and less
parenting time than recommended by the GAL. The GAL testified that maximum time with
each parent and at each household was in the children's best interests, but the magistrate
concluded otherwise:
               After a review of the testimony and evidence, and weighing the
               credibility of the witnesses and the evidence, and considering
               the appropriate statutory factors, the Magistrate finds that it is
               in the best interest of the minor children that [Brandon] have
               parenting time with the children pursuant to Franklin County
               Local Rule 27.1, Option D, for parents traveling under 90 miles
               one way (and as modified herein).

               Since [Brandon] moved to Cincinnati, [Brandon] has had the
               children most weekends, except that [Melissa] had the children
               one weekend per month. During COVID, the parties exercised
No. 22AP-11                                                                                 8


              a more equal parenting time schedule. Given the distance
              between Canal Winchester and Cincinnati, an equal parenting
              time schedule will not be possible while the children are "in-
              school." [Brandon] would like the non-residential parent to
              have three weekends per month. [Melissa] would like alternate
              weekends so that the children can maximize time with their
              friends and stepbrother. The children do have many friends in
              Canal Winchester and are involved in activities there. It is also
              noted that [Brandon] spends four to five hours on Sundays
              playing Dungeons and Dragons with his friends. While the
              children are often in [Brandon's] presence during that time,
              [Brandon's] actual interaction with the children during that
              time is less clear.

              The Magistrate finds that it is in the best interest of the children
              to alternate weekends between [Melissa] and [Brandon]. This
              schedule will allow the children to spend time during non-
              school days with both parents, reduce the travel time for the
              children between Canal Winchester and Cincinnati, and allow
              time for the children to spend time with friends and in their
              activities during some weekends in Canal Winchester. The
              Magistrate finds that it is in the best interest of the children to
              continue to spend significant quality time with [Brandon]. In
              order to give [Brandon] additional time with the children, the
              Magistrate finds that it is in the best interest of the children for
              the parties to exercise a rotating parenting time schedule
              during the summer, such that [Brandon] has the children for
              two weeks and [Melissa] has the children for one week.

(Mag's Decision at 15-16.) On review of Brandon's objections, the trial court concluded that
it "agree[d] with a parenting time schedule as modified by the Magistrate." (Jgmt. Entry at
4.)
       {¶ 17} Brandon contends that both the magistrate and the trial court erred because
neither articulated why the parenting time schedule recommended by the GAL was not in
the best interests of the minor children. But neither the magistrate nor the trial court was
obliged to do so—as we have previously observed, "the GAL's recommendation does not
bind the trial court." Galloway v. Khan, 10th Dist. No. 06AP-140, 2006-Ohio-6637, ¶ 70.
Appellate courts across the state have agreed with this approach. See, e.g., Ferrell v.
Ferrell, 7th Dist. No. 01 AP 0763, 2002-Ohio-3019, ¶ 43 (citations omitted) (holding that
the "role in any proceeding is to investigate the child's situation and make a
recommendation to the court that he or she believes is in the child's best interest," but that
No. 22AP-11                                                                                 9


"the ultimate decision is for the trial judge and not a representative of the children"). The
trial court was not required to specifically address the GAL's parenting time
recommendation, let alone refute it. Moreover, Brandon's claim that the trial court abused
its discretion as to parenting time must be rejected, as both the magistrate's and the court's
careful decision-making is completely justified within the record. Accordingly, Brandon's
third assignment of error is overruled.
       {¶ 18} Finally, Brandon argues that the trial court abused its discretion by failing to
adopt a deviation of his child support obligation. But both the magistrate's decision and
the trial court's judgment entry overruling Brandon's objections demonstrate careful
consideration of each of the factors stated in R.C. 3119.23 and R.C. 3119.24. The only
evidence justifying a deviation was Brandon's testimony, pursuant to R.C. 3119.23(Q), that
he had student loan payments, that a mandatory retirement contribution is taken out of his
paycheck, and his claim he would need to get a second job if he was ordered to pay
[guideline] child support. See Mag's Decision, 19-23 (noting "no evidence provided" as to
16 of the 20 mandated statutory factors). On appeal, Brandon contends that guideline child
support could possibly result in him defaulting on his student loans—a claim that is at best
speculative. We observe that Brandon incurred a significant portion of his student loan
debt after the divorce was granted, and that Melissa was ordered by the trial court to pay
Brandon approximately $8,257.00 (at a rate of $1,000.00 per month) "as her portion of
the student loan payments owed by her as of March 17, 2021." Id. at 31.
       {¶ 19} Pursuant to R.C. 3119.03, the guideline amount of child support, "as
calculated pursuant to the basic child support schedule and applicable worksheet * * * is
rebuttably presumed to be the correct amount of child support due." The order of support
here was simply for the guideline amount, not for any deviation upward. Brandon has not
identified any specific evidence overcoming this rebuttable presumption, and on review we
conclude that there is no evidence in the record upon which we could find that the trial
court erred by adopting the magistrate's refusal to deviate the support amount downward.
Accordingly, Brandon's fourth assignment of error must be overruled.
       {¶ 20} For all these reasons, appellant's four assignments of error are overruled and
the judgment of the Franklin County Court of Common Pleas, Division of Domestic
No. 22AP-11                                                                      10


Relations overruling objections and adopting the magistrate's recommendation in this
cause is affirmed.
                                                                Judgment affirmed.
                       MENTEL and MCGRATH, JJ., concur.